Title: To Thomas Jefferson from John Wayles Eppes, 19 January 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Richmond Jan: 19. 1803.
          
          Mr Lewis Harvey of this place is anxious to accompany Colo. Monroe as Secretary to the embassy to which he has been lately appointed—He has requested me to convey to you his wishes with which I the more readily comply, as I am aquainted with no man of his age whose claims are better on the ground of Talent of private worth and of principle—
          accept for your health & happiness my warm wishes. 
          Yours sincerely
          
            Jno. W. Eppes
          
          
            P.S. I take the liberty of enclosing a letter for Colo. Monroe which you will be kind enough to forward wherever he may be—
          
        